DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 17-33 are currently pending. Group I claims 17-27 has been elected without traverse in the response filed on 11/30/2021.  Claims 17-27 are currently under examination. This office action is  the first office action on the merits of the claims. 
                                                                         Election/Restrictions
3.	Applicant’s election without traverse of Group I claims 17-27 in the reply filed on 11/30/2021 is acknowledged.
Claims 28-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 17-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Concerning claim 17, the claim recites “an alcohol mixture having at least two of monool, diol, triol and tetraol or the higher polyol” which renders the claim indefinite as it is not clear if this indicates that the alcohol mixture is of two compounds that fit within the indicated monool, diol, triol and tetraol or the higher polyol, or if this is an indication that there two alcohols each of which must be from a different category of alcohol with the categories indicated by monool, diol, triol, tetraol or the higher polyol. If this is the case it is not clear if tetraol and the higher polyol are a single category or are two separate categories. 
Additionally it is not clear what the indication of “the higher polyol” is and what its boundaries are. 
Concerning claim 23,  the claim recites “main monomers” which renders the claim indefinite as it is not clear if this is an indication of the amount of the monomer used in the polymer or if this main monomer is only defined by the structure which is provided in the claim. 
Concerning claim 25,  the claim recites “the self-healing polymer network of claim 17, wherein the physical crosslinking agent is in a gel state at room temperature” which renders the claim indefinite as it is not clear if this an indication of the physical crosslinking agent when in is a part of the self-healing polymer network” or if this is an indication of a property of the physical crosslinking agent when it is not a part of the self-healing polymer network. 
Concerning claim 26,  the claim recites “mol%” which renders the claim indefinite as it is not clear what this mol% is calculated of? Is this the mol% based on the physical crosslinker? Is it based on the self-healing polymer network? 
Claims 18-22, 24 and 27 are rejected as being dependent from a rejected base claim. 

                                                               Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 17-18, 23, 25, 27  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLauglin (US 3,557,562).
Concerning claim 17-18 McLauglin teaches a flexible sealant which is made by polymerizating an acrylamide monomer, a polyfunctional crosslinking agent a hydrogen bonding solvent such as a glycol and a filler which will hydrogen bond to the solvent and to the polymerized acrylamide (column 1 lines 10-20).  McLauglin teaches compositions which include both ethylene glycol (a diol) and glycerol (a triol) with acrylamide and low amounts of methylenebisacrylamide with a polymerization catalyst (column 5 lines 15-50 Table 1 example A). These compositions are indicated to under  a gelation due to the prescence of tertiary butyl hydroperoxide (column 5 lines 40-55) indicating that the acrylamide would undergo polymerization and form a polymer having pendent amide groups from the acrylamide monomer. This polymer would for a network with the hydrogen bonding solvent which would result in the hydrogen bonding solvent acting as a physical crosslinking agent. The acrylamide monomer would include a vinyl first polymerizable functional group and a amide group linked to the first polymerizable 
McLauglin does not teach that the polymer network is a self-healing polymer network. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.I. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEPE 2112.II.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.I. 
As such since McLauglin teaches the claimed polymer network having the amide side groups linked to the backbone as a result of the acrylamide monomer units which are polymerized, and teaches an alcohol mixture which is indicated by McLauglin to result in hydrogen bonding, the polymer network of McLauglin would have the claimed self healing property as the polymer network as it includes the claimed polymer and the claimed physical crosslinking agents. 
Concerning claim 23 McLauglin teaches that the polymerizable composition that is formed into the polymer network includes acrylamide and methylenebisacrylamide (column 5 lines 15-50 Table 1 example A). The methylenebisacrylaimde has the claimed structure of the claimed main monomer having a vinyl polymerizable functional group and as such would correspond to the claimed main monomers. 
Concerning claim 25 McLauglin teaches that the polymer composition undergoes gelation at room temperature (column 5 lines 40-70) and further teaches that the formed polymer sealant tends to swell in water (column 5 liens 1-6) indicating that the polymer composition is a gel thereby indicating that in the polymer composition at room temperature the physical crosslinking agent in the polymer network is in a gel state, thereby providing the claimed property.  
Concerning claim 27 McLauglin teaches that the polymer network includes a hydrogen bonding solvent such as a glycol (column 1 lines 1-20) indicating that the physical cross linker undergoes hydrogen bonding with the polyacrylamide polymer indicating that the physical crosslinking which is formed is the presence of ethylene glycol and glycerol is by hydrogen bonding. 
                                                                   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 17-18, 23, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2010/0285094 A1) .
Concerning claim 17-18 and 23, 27 Gupta teaches a polymeric composition which includes a polymer two or more liquid state polymers mixture together under mild aqueous conditions to form a gel a  room temperature where one polymer includes one or more boroinc acid moiety and the  second polymer is functionalized with one or hydroxamic acid moieties forming covalently bonded borate esters between the two polymer residues which is capable of being reversed by  adjustment of pH or temperature (paragraph 0061). Examples of these polymer compositions are indiated to be self healing gels (paragprah 0239)



    PNG
    media_image1.png
    268
    418
    media_image1.png
    Greyscale
. 
These polymers each individually includes a polymer backbone and a side group which includes an amide group, as well as each polymer including many different OH groups indicating that each polymer can also be considered to be a higher alcohol. As such the boronic acid containing polymer can be considered to be the claimed polymer having self-healing monomer units and the hydroxamic acid containing polymer can be considered to be a crosslinking agent. Gupta indicates that there is covalent reversible crosslinking between polymers. However the polymers also include both amide and OH groups which are well known to form hydrogen bonds with one another, and the hydrogen bonds would be considered to form physical crosslinking. As such the hydroxyamic acid containing polymer can be considered to be both a covalent and physical crosslinking agent, gives a self-healing polymer network. The self-healing monomer units of the boronic acid monomer unit having a polymerizable functional group of vinyl group, while the hydroxyl propyl methacrylamide monomer units which can be considered to be the main monomers also include a vinyl group
Gupta does not specifically teach that the composition includes another alcohol in the physical crosslinking agent. 

It would have been obvious to one of ordinary skill in the art at the time of filling to use the indicated alcohol components listed by Gupta in the exemplary polymer composition of Gupta to give the claimed self-healing polymer network because Gupta teaches that these alcohol group containing compounds can be used in the polymer composition. 
Concerning claim 25 Gupta indicates that the polymer composition can have the structure of a gel (paragraph 0079) which would indicate that the physical crosslinkiner in the composition would have a gel state at room temperature. 
Allowable Subject Matter
7.	Claims 19-22, 24 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teach the claimed self-healing polymer network including the claimed self-healing monomer with the claimed physical crosslinker mixture. Additionally no prior art of record fairly teaches or suggests the claimed amounts of the components of the physical crosslinking agent. 
                                                                                 Conclusion
8.	Claims 17-18, 23, 25, 27 are rejected. Claims 19-22, 24 and 26 are allowable over the prior art of record but are rejected over 112 issues. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/               Examiner, Art Unit 1763  

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763